J-S37040-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

FRANCIS EDWARD VEASEY                           IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellant

                    v.

ANTHONY JOSEPH MEGLIO

                         Appellee                    No. 3099 EDA 2014


                 Appeal from the Order September 24, 2014
            In the Court of Common Pleas of Philadelphia County
             Civil Division at No(s): May Term 2014 No. 001163


BEFORE: GANTMAN, P.J., SHOGAN, J., and LAZARUS, J.

MEMORANDUM BY LAZARUS, J.:                          FILED AUGUST 07, 2015

      Francis Edward Veasey appeals, pro se, from the order of the Court of

Common Pleas of Philadelphia County granting his motion for determination

of money judgment. Upon review, we affirm.

      The trial court set forth the facts and procedural history of this case as

follows:

      On May 13, 2014, [Veasey] commenced this case by petition and
      a motion for return of security deposit, averring that he had paid
      his landlord . . . Anthony Meglio, $1,700.00 as a security deposit
      and $850.00 as last month’s rent pursuant to a lease which
      began May 9, 2009.         Following [Veasey]’s vacation of the
      premises, [Meglio] did not return the security deposit. [Veasey]
      further averred that he was owed $2,550.00 for two (2) months’
      security deposit and one (1) month’s rent. He alleged that a
      shutoff of his gas services created an uninhabitable living
      condition, and that he . . . began placing his rent in a private
      escrow account. Subsequently, [Meglio] began proceedings in
      the Philadelphia Municipal Court to compel payment of rent;
      [Veasey] claimed that he had voluntarily “surrendered
      possession” of the property December 7, 2013.
J-S37040-15


     On May 27, 2014, [Meglio] filed his response to [Veasey]’s
     petition, denying all of [Veasey]’s averments and stating that,
     following [Meglio]’s action against [Veasey] in Municipal Court,
     [Veasey] was ordered to move out of the property for
     nonpayment of rent at $900.00 per month; following [Veasey]’s
     appeal to this [c]ourt, [Veasey] was ordered to pay $900.00 per
     month into a court escrow account in order to continue the
     appeal. [Meglio] also averred that the gas shutoff was due to
     [Veasey]’s own actions, and that [Veasey] had caused $3000.00
     worth of damages to the apartment.

     On June 24, 2014, this [c]ourt issued a rule to show cause why
     the requested relief should not be granted, returnable June 24,
     2014.

     On June 24, 2014, this [c]ourt held a hearing on the merits of
     the case. Sal Meglio . . . [Meglio]’s younger brother, appeared
     on behalf of [Meglio], who was hospitalized at the time.
     Testimony established that in July 2012, PGW began action to
     terminate service and that on August 24, 2012, PGW terminated
     service for nonpayment. At some point thereafter, [Veasey]
     began to deposit $900.00 a month into a private escrow
     account.

     In October 2013, [Meglio] began proceedings to compel payment
     of rent and to evict [Veasey], and received an order for [Veasey]
     to pay $600.00 a month into a court escrow account as well as a
     writ of possession. [Veasey] appealed, but withdrew his appeal
     after a motion was filed to have the escrow funds released to
     [Meglio].    After withdrawing his appeal, [Veasey] began
     proceedings to attempt recovery of the escrow funds. At the
     time, there was approximately $2,400.00 and costs in the
     escrow fund.

     [Veasey] moved out of the apartment on December 7, 2013.

     On June 24, 2014, this [c]ourt granted [Veasey]’s motion.

     On August 26, 2014, [Veasey] filed a motion for determination
     of money judgment, requesting that this [c]ourt amend its order
     to specify a monetary amount of judgment. [Veasey] averred
     that the amount of money in [Meglio]’s possession was
     $2,550.00 and requested in judgment $5,373.15 as “penalty
     plus interest calculated on the total of penalty plus principle” or
     $2,686.48[,] “the amount of principle owed, plus $2,550.00 in
     penalities as allowable under law for a total of $5,236.48.”

                                    -2-
J-S37040-15


      [Veasey] provided the same unlabeled, handwritten, and/or
      illegible exhibits in support of his motion.

      On September 25, 2014, this [c]ourt granted [Veasey]’s motion
      and entered judgment in favor of [Veasey] in the amount of
      $2,550.00[, representing the security deposit of $1,700 and last
      month’s rent of $850].

      On October 23, 2014, [Veasey] filed a timely notice of appeal to
      the Superior Court of Pennsylvania.

      On October 24, 2014, this [c]ourt issued its order pursuant to
      Pa.R.A.P. 1925(b), directing [Veasey] to file his concise
      statement of matters complained of on appeal within twenty-one
      (21) days.

      On November 6, 2014, [Veasey] filed a timely statement of
      matters complained of on appeal as well as a miscellaneous
      motion, both substantially identical in form. Instead of raising
      the alleged errors of this [c]ourt in a concise fashion, [Veasey]
      reiterated at length his argument that he is entitled to the
      interest and penalties allowable per 68 Pa. C.S. § 250.512(b).

Trial Court Opinion, 2/3/15, at 1-3.

      On appeal, Veasey claimes that he is also entitled to penalties and

interest, in the amount of approximately $5,135.00, pursuant to 68 P.S. §

250.512. Section 250.512 provides, in relevant part, as follows:

      § 250.512. Recovery of improperly held escrow funds.

      (a) Every landlord shall within thirty days of termination of a
      lease or upon surrender and acceptance of the leasehold
      premises, whichever first occurs, provide a tenant with a written
      list of any damages to the leasehold premises for which the
      landlord claims the tenant is liable. Delivery of the list shall be
      accompanied by payment of the difference between any sum
      deposited in escrow, including any unpaid interest thereon, for
      the payment of damages to the leasehold premises and the
      actual amount of damages to the leasehold premises caused by
      the tenant. Nothing in this section shall preclude the landlord
      from refusing to return the escrow fund, including any unpaid
      interest thereon, for nonpayment of rent or for the breach of any
      other condition in the lease by the tenant.

                                       -3-
J-S37040-15




      (b) Any landlord who fails to provide a written list within thirty
      days as required in subsection (a), above, shall forfeit all rights
      to withhold any portion of sums held in escrow, including any
      unpaid interest thereon, or to bring suit against the tenant for
      damages to the leasehold premises.

      (c) If the landlord fails to pay the tenant the difference between
      the sum deposited, including any unpaid interest thereon, and
      the actual damages to the leasehold premises caused by the
      tenant within thirty days after termination of the lease or
      surrender and acceptance of the leasehold premises, the
      landlord shall be liable in assumpsit to double the amount by
      which the sum deposited in escrow, including any unpaid interest
      thereon, exceeds the actual damages to the leasehold premises
      caused by the tenant as determined by any court of record or
      court not of record having jurisdiction in civil actions at law. The
      burden of proof of actual damages caused by the tenant to the
      leasehold premises shall be on the landlord.

                                       ...
      (e) Failure of the tenant to provide the landlord with his new
      address in writing upon termination of the lease or upon
      surrender and acceptance of the leasehold premises shall relieve
      the landlord from any liability under this section.

68 P.S. § 250.512 (emphasis added).

      Veasey claims he voluntarily relinquished possession of the apartment

on December 7, 2013.      He asserts that Meglio did not return his security

deposit within thirty days and did not provide a written list of damages until

February 8, 2014, more than sixty days after Veasey moved out. Therefore,

he claims he is entitled to double the amount deposited in escrow, plus

interest, pursuant to section 250.512(c).

      The trial court found that Veasey is only entitled to $2,550,

representing his security deposit and last month’s rent, but not the



                                     -4-
J-S37040-15



additional penalties and interest fees. In so concluding, the court noted that

the record is unclear as to the amount of money each party owes the other.

For example, there is confusion as to whether Veasey owes Meglio for

several months’ rent and/or damages to the premises.           In light of this

uncertainty, the trial court awarded Veasey his security deposit and last

month’s rent.    The trial court found that it “could not in good conscience

grant [Veasey] interest or penalties,” as neither party could settle on the

amount owed to the other. Trial Court Opinion, 2/3/15, at 4.

      Upon our review of the record, and based upon the utter lack of proof

provided by either party, we can discern no abuse of discretion on the part

of the trial court in refusing to award Veasey damages pursuant to section

250.512.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/7/2015




                                    -5-